                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                                   CR 18-86---BLG-DLC
                     Plaintiff,

        vs.                                        ORDER
                                                                    FILED
 JEREMY ROEHR,
                                                                     JAN O4 2019
                     Defendant.                                   Clerk, U.S District Court
                                                                     District Of Montana
                                                                          Missoula



      Before the Court is Defendant Jeremy Roehr's Unopposed Motion for Bond

Pending Appeal. (Doc. 48.)

      IT IS ORDERED that the motion (Doc. 48) is GRANTED. Roehr is

released on personal recognizance pending resolution of the Government's appeal

from the Court's Order ofNovember 29, 2018.

      DATED this   4 4"   day of January, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                         1
